Citation Nr: 0512910	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1962 until February 1965.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).    


FINDING OF FACT

1.  It is not shown that the veteran served in combat.  

2.  The veteran is not shown to have been exposed to a 
verified non-combat stressor event in service; when PTSD has 
been diagnosed, it has been diagnosed based on unverified 
non-combat stressor events.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   Letters 
from the RO in June and October 2001 (prior to the rating 
appealed)  informed him of the type of evidence needed to 
establish his claim.  An October 2002 statement of the case 
(SOC) specifically informed him of his and VA's 
responsibilities in claims development.  The initial rating 
decision in May 2002, the October 2002 SOC, a November 2004 
supplemental SOC and a December 2004 supplemental SOC 
notified the veteran of applicable laws and regulations, of 
what the evidence showed, and why his claim was denied.  
While complete notice consistent with the VCAA was not 
provided prior to the decision on appeal, the veteran has 
received ample notice since, and has had ample opportunity to 
respond. 
He is not prejudiced by any notice timing defect.  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the October 2001 letter asked him to either submit or 
identify (for VA to obtain) any additional information or 
evidence that would support his claim.  This was equivalent 
to advising the veteran to submit everything he had pertinent 
to the claim.  The veteran was also informed in an April 2002 
letter that he would need to provide more specific 
information regarding his alleged stressor events (i.e. names 
of individuals involved and specific dates) in order for the 
RO to attempt to verify these alleged events.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, records of VA medical treatment and 
available service personnel records pertaining to dates of 
assignment and duties.  VA also arranged for a psychological 
evaluation in January 2001.  The RO also attempted to verify 
one of the veteran's alleged stressor events (the RO was not 
able to request verification of the veteran's other alleged 
stressor event as the veteran did not provide a specific 
enough date for that event) in February 2003 by sending an 
inquiry to the United States Armed Services Center for Unit 
Records Research (USASCURR).  The veteran has not identified 
any additional evidence (not already of record) pertinent to 
his claim.  No further assistance to the veteran is required.  
He is not prejudiced by the Board's proceeding with appellate 
review.



II.  Factual Background

The veteran's service records reveal that he served as a 
Boatswain's mate.  Personnel records show that he served on 
the USS Kitty Hawk.  Service medical records do not show any 
symptoms, diagnosis or treatment of a psychiatric disorder.  

In his May 2001 claim, the veteran indicated that he had 
symptoms of sleeplessness, emotional swings, excessive worry, 
lack of trust, isolation from people, excessive rage and 
anxiety attacks.  

VA treatment records from December 1999 to April 2000 show 
diagnoses of depression and anxiety.  In April 2000 the 
veteran indicated that he had had anxiety symptoms for the 
past 20 years, and that he felt nervous, high-tempered 
depressed feelings.  

A May 2000 social worker's progress note indicated that the 
veteran described several depressive symptoms but had been 
able to work.  He had several significant life stressors over 
the past 6 months.  It was likely that he had an adjustment 
disorder with mixed features or was entering a single episode 
depression.  

A June 2000 VA mental health assessment produced a diagnosis 
of depression, rule out PTSD.  The veteran reported that he 
had been high strung all of his life but had really gotten 
depressed in the last couple of years.  A lot of his problems 
were financial and he was not having sleep problems.  He 
denied anhedonia but reported feelings of guilt, 
worthlessness, helplessness and hopelessness.  He felt that 
his problems were particularly intense because he was not 
working and had time to dwell on them and magnify them.  He 
reported significant nightmares and flashbacks in the past 
pertaining to traumatic events during his service aboard the 
aircraft carrier.  He indicated that the U.S.S. Kitty Hawk 
was assigned to combat/patrol duty in the Gulf of Tonkin and 
that he saw a lot of people hurt.  He also reported a 
positive startle response, avoidance of crowds, avoidance of 
situations that would remind him of Vietnam and problems with 
anger and control. 

On January 2001 VA psychological evaluation, the veteran 
received a diagnosis of PTSD.  He reported avoidance of 
contact with other people, nightmares that were sometimes 
about specific Vietnam experiences, intrusive thoughts about 
Vietnam experiences, chronic nervousness, irritability, 
hypervigilance at night, difficulty sleeping, big startle 
reaction and rapid downward mood swings.  The veteran also 
reported that his irritability, nervousness and rapid 
downward mood swings interfered with his ability to have 
positive relationships.

A May 2001 affidavit from the veteran's former fiancé 
informed that he would often yell out in his sleep, as if he 
were chasing someone or something.  He would jerk and tense 
his entire body as if he were in a violent confrontation.  
The veteran experienced extreme highs and lows, with lots of 
anger and aggression and a very negative outlook.  He 
struggled daily to cope with feelings he could not explain 
and was powerless in controlling and understanding his 
emotions.

A May 2001 affidavit from a friend indicated that over the 
years the veteran had changed from being outgoing to being a 
person who wanted to be alone and isolated.  He also had 
become moody and hard to get along with, and indicated that 
his change in attitude was the reason for his divorce after 
twenty years of marriage.  

In June 2001, the veteran submitted a letter describing two 
alleged stressor events in service.  First, he was on watch 
duty on the USS Kitty Hawk sometime in 1964 when a plane 
landed on the deck of his ship.  The thrust force from the 
plane threw another crewmember off of the flight deck and 
overboard.  The veteran threw him a life ring but it failed 
to reach him.  The veteran indicated that he continued to 
relive this incident in his mind.  Second, one of his 
shipmates was painting the side of the ship while it was in 
port sometime around 1963.  The elevator (that normally moves 
aircraft) came down, decapitating the man.  The veteran 
indicated that the elevator normally did not descend like 
that while the ship was in port.

VA treatment records from October 2001 to November 2004 show 
diagnoses of depression/anxiety and PTSD.  

In October 2001, the Service Department certified that the 
veteran served in Vietnam waters on 12/20/62 and from May 19, 
1964 to June 10, 1964.    

In April 2002 the RO sent the veteran a letter advising that 
he would need to provide more information regarding his 
alleged stressor events, including the names of the 
individuals he saw drown and get decapitated and the specific 
dates that the alleged stressor events occurred.

The veteran sent a subsequent April 2002 reply indicating 
that he did not know the names of the individuals involved 
and that the approximate date of the incident involving the 
man being swept overboard was in May 1964.  

In his December 2002 Form 9, the veteran reiterated that he 
did witness the two alleged stressor events and has continued 
to witness the events in nightmares since then.

As mentioned above, in February 2003, the RO requested 
verification of one of the veteran's alleged stressor events 
(the witnessing of the crewman being swept overboard) from 
USASCURR based on the stressor information provided by the 
veteran.  The RO was not able to request verification of the 
veteran's other alleged stressor event because he did not 
provide a specific enough date (he simply noted that the 
event occurred around 1963). 

In April 2004, USASCURR indicated that they researched the 
USS Kitty Hawk deck logs from April to July 1964.  They 
verified that on April 11, 1964 two airmen jumped overboard 
from the flight deck and came back via the forward 
accommodation ladder.  One of the men then jumped overboard 
again, from the foot of the ladder.  He was returned on board 
by the ship's picket boat.  The ship was anchored in Hong 
Kong Harbor at the time of the incident.  There was no 
mention of any other men overboard or drowning during the 
above time period.  

In a November 2004 statement, the veteran indicated that the 
alleged stressor events he identified actually occurred 
during his second tour of duty in Vietnam, between October 
1963 and July 1964.    
III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection on the merits, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 
§ 5107(b).

PTSD was diagnosed on January 2001 VA psychological 
evaluation.  However, that of itself is insufficient to 
establish service connection for such disability.  What is 
also needed is credible evidence that a stressor event in 
service actually occurred.  38 C.F.R. § 3.304(f).  Since it 
is neither alleged nor shown that the veteran served in 
combat or that his alleged stressors are combat related, and 
since the alleged stressor event in service is non-combat in 
nature, there must be corroborative supporting evidence that 
the alleged stressor event in service actually occurred.  See 
Cohen, supra.  

Here there is no corroborative evidence for the veteran's 
alleged stressor events.  Inasmuch as he has indicated that 
he cannot place one event (the decapitation of a fellow 
crewman) closer in time than within a year, such event is 
unverifiable.  As to the other event (the drowning of a 
fellow crewman swept overboard in the Gulf of Tonkin), 
alleged to have occurred in May 1964, a search of deck logs 
from the U.S.S. Kitty Hawk for the time-period between April 
and July 1964 failed to confirm that such occurred.  All 
other information the veteran has provided concerning 
stressor occurrence is simply too vague to permit 
verification.  

In short, there is no confirmation that the veteran was 
exposed to the stressor events he alleges occurred in 
service.  The diagnosis of PTSD that has been made is based 
on stressors that are not verified.  The preponderance of the 
evidence is against a finding that the veteran has PTSD based 
on a verified stressor event in service.  Hence the criteria 
for establishing service connection for PTSD are not met, and 
the claim must be denied.


ORDER

Service connection for PTSD is denied.


	                       
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


